WEBB, Judge.
On this appeal we deal with whether there is sufficient evidence of negligence to be considered by the jury, and whether the evidence of contributory negligence is such that the jury could only answer this issue against the plaintiff. We hold it is a jury question as to both issues.
It was the duty of the defendants as operators of the nursing home to keep the premises in a reasonably safe condition so as not to unnecessarily expose the plaintiff, an invitee, to danger. Where, as in the case sub judice, there is no evidence of the origin of the unsafe condition, if an employee of the defendants had knowledge of it or if it had existed for such period of time that the defendants, as inviters, should by the exercise of reasonable care have known of its existence, this is evidence from which knowledge of the condition may be imputed to the defendants. Long v. National Food Stores, Inc., 262 N.C. 57, 136 S.E. 2d 275 (1964). In this case there is substantial evidence from which the jury could find that the hallway in the east wing had an obstruction in it which was dangerous to persons walking in the hallway. This condition had existed for five hours and was known to Mrs. McHone, an employee of the defendants. This is evidence from which the jury could find there was a dangerous condition in the hallway, the knowledge of which could be imputed to the defendants. This makes the negligence issue for jury consideration.
This brings us to a consideration of the contributory negligence issue. If the boxes stacked in the hallway were so patent and obvious a danger that the plaintiff in the exercise of reasonable care for her safety should have seen and avoided them, she would by her own negligence have contributed to the *185accident. Hinson v. Cato’s, 271 N.C. 738, 157 S.E. 2d 537 (1967). In this case, we hold that the evidence that the hall was dark and the boxes, which were stacked to a height of from 12 to 14 inches, were similar in color to the floor, makes it a jury question as to whether the plaintiff, in the exercise of reasonable care, should have seen and avoided them. The issue of contributory negligence should have been submitted to the jury.
Reversed and remanded.
Judges VAUGHN and MARTIN (Harry C.) concur.